                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:16-cv-00809-FDW-DCK


 FOODBUY, LLC,                                    )
                                                  )
        Plaintiff,                                )
                                                  )
 vs.                                              )             NOTICE OF HEARING
                                                  )
 GREGORY PACKAGING, INC.,                         )
                                                  )
        Defendant.                                )
                                                  )


       TAKE NOTICE that a status conference will take place on Wednesday, May 19, 2021, at

2:00 p.m. in Courtroom #5B of the Charles R. Jonas Federal Building, 401 W. Trade Street,

Charlotte, North Carolina, 28202. The parties should be prepared the address the status of this

case, including the issues now before this Court in light of the remand from the Court of Appeals

for the Fourth Circuit (Doc. No. 108).

       SO ORDERED.

                                         Signed: May 12, 2021
